 

EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This First Amendment to Credit AND SECURITY Agreement (this “Amendment”) is
entered into as of December 18, 2012, by and among Frederick’s of Hollywood
Group Inc., a New York corporation (“Group”), FOH Holdings, Inc., a Delaware
corporation (“Parent”), Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), and Hollywood Mail Order, LLC, a Nevada limited liability company
(“Mail Order” and together with Group, Parent, Frederick’s and Stores, each
individually, a “Borrower”, and collectively, the “Borrowers”) and SALUS CAPITAL
PARTNERS, LLC, as lender (“Salus”).

 

Recitals

 

A.           The Borrowers and Salus are party to that certain Credit and
Security Agreement dated as of May 31, 2012 (as amended, supplemented, modified
and in effect from time to time, the “Credit and Security Agreement”), pursuant
to which Salus has agreed, subject to the terms and conditions set forth
therein, to make certain loans and provide other financial accommodations to the
Borrowers. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit and Security Agreement.

 

B.            Salus desires to assign a portion of its rights and obligations
under the Credit and Security Agreement and Salus and the Borrowers have agreed
to amend certain provisions of the Credit and Security Agreement to provide for
multiple lenders on the terms and conditions expressly set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Borrowers and Salus hereby agree as follows:

 

1.            Ratification and Reaffirmation of Obligations and Liens.

 

(a)          The Borrowers hereby ratify and reaffirm the validity and
enforceability of all of the Obligations and of the Credit and Security
Agreement and the other Loan Documents, and agrees that their obligations under
the Credit and Security Agreement, the other Loan Documents and this Amendment
are their legal, valid and binding obligations enforceable against them in
accordance with the respective terms thereof. The Borrowers further acknowledge
and agree that, as of the date hereof, they have no defense (whether legal or
equitable), set-off or counterclaim to the payment or performance of the
Obligations in accordance with the terms of the Credit and Security Agreement
and the other Loan Documents.

 

(b)          The Borrowers hereby ratify and reaffirm all of the liens and
security interests heretofore granted pursuant to the Credit and Security
Agreement and the other Loan Documents as collateral security for the
Obligations incurred pursuant to the Credit and Security Agreement and the other
Loan Documents, and acknowledge that all of such liens and security interests,
and all collateral heretofore pledged as security for such indebtedness,
continue to be and remain collateral for such indebtedness from and after the
date hereof.

 

 

 

 

2.            Amendments to Credit and Security Agreement.

 

(a)          The introductory paragraph is hereby deleted in its entirety and
the following is substituted in its stead:

 

“This CREDIT AND SECURITY AGREEMENT (“Agreement”), dated as of May 31, 2012, and
is entered into by and among Frederick’s of Hollywood Group Inc., a New York
corporation (“Group”), FOH Holdings, Inc., a Delaware corporation (“Parent”),
Frederick’s of Hollywood Inc., a Delaware corporation (“Frederick’s”),
Frederick’s of Hollywood Stores, Inc., a Nevada corporation (“Stores”), and
Hollywood Mail Order, LLC, a Nevada limited liability company (“Mail Order” and
together with Group, Parent, Frederick’s and Stores, each individually, a
“Borrower”, and collectively, the “Borrowers”), and the lenders party hereto
from time to time (the “Lenders” and each a “Lender”).

 

(b)          Each reference to “Lender” in the Credit and Security Agreement and
the other Loan Documents shall be deemed to reference “each Lender” or “Lenders”
as the context requires.

 

3.            Representations and Warranties. The Borrowers represent, warrant
and covenant that:

 

(a)           the execution, delivery and performance of this Amendment, the
Credit and Security Agreement and the other Loan Documents, and the transactions
contemplated hereunder and thereunder, are all within Borrowers’ corporate and
limited liability company powers, as applicable, have been duly authorized and
are not in contravention of law or the terms of Borrowers’ organization
documents, or any indenture, agreement or undertaking to which any Borrower is a
party or by which any Borrower or its property is bound;

 

(b)          no event or circumstance has occurred and is continuing that would
constitute a Default or an Event of Default;

 

(c)          Borrowers have read and fully understand each of the terms and
conditions of this Amendment and are entering into this Amendment freely and
voluntarily, without duress, after having had an opportunity for consultation
with independent counsel of its own selection and not in reliance upon any
representations, warranties or agreements made by any Lender and not set forth
in this Amendment; and

 

(d)          all information delivered by Borrowers to Lender is true and
correct in all material respects.

 

4.            Confirmation and Re-Grant of Security Interests. The Borrowers
hereby (a) confirm to the Lenders that, without limiting the generality of the
Credit and Security Agreement and the other Loan Documents, the Credit and
Security Agreement and the other Loan Documents establish in favor of each
Lender, a first-priority, perfected, continuing security interest in all of the
Borrowers’ right, title and interest in, to and under all of the Borrowers’
personal property and interests in such personal property, wherever located and
whether now existing or hereafter arising or acquired from time to time and (b)
re-grant, re-pledge and re-assign to the Lender a continuing security interest
in the Collateral as security for the payment and performance in full of all the
Obligations.

 

2

 

 

5.            Further Assurances. The Borrowers shall take such further actions,
and execute and deliver to the Lenders such additional assignments, agreements,
supplements, powers and instruments, as each Lender may deem reasonably
necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Collateral and the rights and
interests granted to the Lenders under the Credit and Security Agreement and the
other Loan Documents, or to permit the Lenders to exercise and enforce their
rights, powers and remedies with respect to any Collateral. Without limiting the
generality of the foregoing, but subject to applicable law, the Borrowers shall
make, execute endorse, acknowledge, file or refile and/or deliver to each Lender
from time to time upon request such lists, descriptions and designations of the
Collateral, copies of warehouse receipts, receipts in the nature of warehouse
receipts, bills of lading, documents of title, vouchers, invoices, schedules
confirmatory assignments, supplements, additional security agreements,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports, and other assurances or instruments.

 

6.            Full Force and Effect; Entire Agreement. Except to the extent
expressly provided in this Amendment, the terms and conditions of the Credit and
Security Agreement and each other Loan Document shall remain in full force and
effect. This Amendment, the Credit and Security Agreement and the other Loan
Documents constitute and contain the entire agreement of the parties hereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

 

7.            Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument. Delivery of an executed counterparty of a
signature page of this Amendment by telecopy or other electronic means shall be
as effective as delivery of a manually executed counterpart of this Amendment.

 

8.            No Third Parties Benefited. This Amendment is made and entered
into for the sole benefit of the Borrowers and the Lenders, and their permitted
successors and assigns, and except as otherwise expressly provided in this
Amendment, no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Amendment.

 

9.            Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.

 

10.          Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

[SIGNATURE PAGES FOLLOW.]

 

3

 

 

In Witness Whereof, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

  BORROWERS:       FREDERICK’S OF HOLLYWOOD GROUP INC.         By: /s/ Thomas
Rende     Thomas Rende     Chief Financial Officer         FOH HOLDINGS, INC.  
      By: /s/ Thomas Rende     Thomas Rende     Chief Financial Officer        
FREDERICK’S OF HOLLYWOOD, INC.         By: /s/ Thomas Rende     Thomas Rende    
Chief Financial Officer         FREDERICK’S OF HOLLYWOOD STORES, INC.        
By: /s/ Thomas Rende     Thomas Rende     Chief Financial Officer        
HOLLYWOOD MAIL ORDER, LLC         By: /s/ Thomas Rende     Thomas Rende    
Chief Financial Officer

 

[Signature Page to First Amendment]

 

 

 

 

  LENDER:         SALUS CAPITAL PARTNERS, LLC         By: /s/ Andrew H. Moser  
  Name:  Andrew H. Moser     Title:  Authorized Signatory

 

[Signature Page to First Amendment]

 

 

 

